ORDER

PER CURIAM.
Walter Helgoth appeals his conviction after a jury trial for use of a child in a sexual performance in violation of § 568.080 RSMo (1986) (Count I), promoting sexual performance by a child in violation of § 568.090 RSMo (1986) (Count II), promoting child pornography in violation of § 573.025 RSMo (1986) (Count III), abuse of a child in violation of § 568.060 RSMo (1986) (Count IV), and deviate sexual assault in violation of § 566.070 RSMo (1986) (Count V). Helgoth also appeals from an order denying his Rule 29.15 motion on the merits following an evi-dentiary hearing. The motion court’s judgment is based on findings of fact that are not clearly erroneous.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b) and Rule 84.16(b).